

115 HJ 129 IH: Providing for congressional disapproval under chapter 8 of title 5, United States Code, of the rule submitted by the Federal Communications Commission relating to “Restoring Internet Freedom”.
U.S. House of Representatives
2018-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IA115th CONGRESS2d SessionH. J. RES. 129IN THE HOUSE OF REPRESENTATIVESFebruary 27, 2018Mr. Michael F. Doyle of Pennsylvania (for himself, Mr. Smith of Washington, Mr. Carson of Indiana, Ms. Kuster of New Hampshire, Ms. Eshoo, Ms. Lee, Mr. O'Rourke, Ms. McCollum, Mrs. Watson Coleman, Mr. Sherman, Mrs. Lawrence, Ms. Shea-Porter, Mrs. Carolyn B. Maloney of New York, Ms. Pingree, Ms. Hanabusa, Mr. Cicilline, Mr. Price of North Carolina, Ms. Wasserman Schultz, Mr. Heck, Ms. DeGette, Mr. Beyer, Ms. Matsui, Mr. Blumenauer, Ms. Norton, Mr. Pallone, Ms. Speier, Mr. McGovern, Mr. Langevin, Mr. Raskin, Ms. Schakowsky, Mr. Huffman, Mr. Polis, Mr. Nadler, Mr. McNerney, Mr. Gomez, Mr. Courtney, Mr. Crowley, Mr. Kennedy, Mr. Sarbanes, Mr. Serrano, Mr. Ellison, Mr. Doggett, Ms. Slaughter, Ms. Bordallo, Ms. Kaptur, Mr. Pocan, Mr. Takano, Ms. Maxine Waters of California, Mr. Capuano, Ms. Tsongas, Mr. Tonko, Mr. Visclosky, Mr. DeFazio, Mr. Welch, Ms. Jayapal, Mr. Grijalva, Mr. Neal, Mr. Nolan, Mr. Khanna, Ms. DeLauro, Mr. Levin, Ms. Jackson Lee, Mr. Lynch, Mrs. Davis of California, Ms. DelBene, Ms. Bonamici, Mr. Ryan of Ohio, Mr. Walz, Mr. Suozzi, Ms. Lofgren, Ms. Rosen, Mr. Espaillat, Mr. Thompson of California, Ms. Castor of Florida, Mr. Sean Patrick Maloney of New York, Mr. McEachin, Mr. Peterson, Mr. Bishop of Georgia, Mr. Danny K. Davis of Illinois, Ms. Pelosi, Mr. Delaney, Mr. Yarmuth, Ms. Gabbard, Ms. Moore, Mr. Larson of Connecticut, Mr. Cohen, Mr. Moulton, Mr. DeSaulnier, Ms. Velázquez, Mr. Sires, Mr. Crist, Mr. Lewis of Georgia, Mr. Keating, Mr. Scott of Virginia, Mr. Lowenthal, Mrs. Dingell, Mr. Sablan, Mrs. Napolitano, Ms. Adams, Mr. Panetta, Mr. Clay, Mr. Kilmer, Ms. Brownley of California, Miss Rice of New York, Mr. Swalwell of California, Ms. Clarke of New York, Mr. Norcross, Mr. Higgins of New York, Ms. Clark of Massachusetts, Ms. Michelle Lujan Grisham of New Mexico, Mr. Engel, Ms. Judy Chu of California, Mrs. Torres, Ms. Meng, Mr. Castro of Texas, Ms. Bass, Mr. Kildee, Mr. Ben Ray Luján of New Mexico, Mr. Brown of Maryland, Mr. Kihuen, Ms. Barragán, Mr. Schiff, Mr. Krishnamoorthi, Mr. Veasey, Ms. Titus, Ms. Sewell of Alabama, Mr. Lipinski, Mr. Jeffries, Mr. Vargas, Mr. Garamendi, Mr. Bera, Ms. Roybal-Allard, Mr. Carbajal, Mr. Loebsack, Mr. Larsen of Washington, Mr. Kind, Mr. Lawson of Florida, Mr. Schrader, Mr. Cooper, Mr. Perlmutter, Mr. Pascrell, Mr. Himes, Mr. Soto, Ms. Sánchez, Mrs. Bustos, Ms. Frankel of Florida, Mr. Brendan F. Boyle of Pennsylvania, Mrs. Lowey, Mr. Connolly, Mr. Cummings, Mr. Gallego, Ms. Esty of Connecticut, Ms. Blunt Rochester, Mr. Hoyer, and Mr. Cárdenas) submitted the following joint resolution; which was referred to the Committee on Energy and CommerceJOINT RESOLUTIONProviding for congressional disapproval under chapter 8 of title 5, United States Code, of the rule
			 submitted by the Federal Communications Commission relating to Restoring Internet Freedom.
	
 That Congress disapproves the rule submitted by the Federal Communications Commission relating to Restoring Internet Freedom (83 Fed. Reg. 7852 (February 22, 2018)), and such rule shall have no force or effect. 